                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASHLEY NEIMAN, INDIVIDUALLY :
AND AS THE GUARDIAN AND         :
NATURAL PARENT OF “AA,” a minor :
                                :
     v.                         :                CIVIL ACTION NO. 21-2028
                                :
APPLE INC., ET AL.              :


                                         ORDER

      This 6th day of July, 2021, it is hereby ORDERED that Plaintiff’s Motion to Remand

(ECF 7) is GRANTED, and this case is REMANDED forthwith to the Philadelphia County

Court of Common Pleas.



                                                  /s/ Gerald Austin McHugh
                                                 United States District Judge
